Citation Nr: 1630548	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUEs

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee

In a June 2013 rating decision, the RO awarded service connection for PTSD and assigned an initial disability rating of 50 percent, effective July 27, 2009.  The Veteran continues to pursue the claim on appeal.

This appeal was most recently before the Board in November 2014, at which time it was remanded for further development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  Notably, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  On review of the record, it does not appear that all of the ordered development requested by the Board in its November 2014 Board remand has been completed.

Previously, the Board remanded this appeal to obtain updated records of all VA treatment the Veteran received for PTSD from July 2014, to the present, to specifically include treatment at the Mountain Home, Tennessee VA Medical Center (VAMC).  The December 2105 supplemental statement of the case (SSOC) listed a review of Mountain Home VAMC records dated July 2014 to December 2015; however, these records are not currently associated with the claims file.  Based on its review, the Board finds these records are relevant to the increased rating claim on appeal.

The identified VA treatment records and any outstanding relevant VA and non-VA treatment records, to include updated Vet Center records, that are not currently associated with the claims file should be obtained on remand.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with the increased rating claim on appeal and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records that are not already associated with the claims file.

A specific request should be made for Mountain Home Tennessee VAMC records dated from July 2014 to December 2015 as identified in the December 2015 SSOC. 

A specific request should also be made for any updated Vet Center records.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




